EXHIBIT 10.1 UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION In re: § § BLAST ENERGY SERVICES, INC. § Case No.07-30424-H4-11 § EAGLE DOMESTIC DRILLING § Case No.07-30426-H4-11 OPERATIONS LLC § Debtors § Jointly Administered Chapter 11 § under Case No. 07-30424-H4-11 SECOND AMENDED JOINT PLAN OF REORGANIZATION OF BLAST ENERGY SERVICES, INC., DEBTOR AND EAGLE DOMESTIC DRILLING OPERATIONS LLC, DEBTOR Dated: December 3, 2007 DEBTORS’ SECOND AMENDED JOINT PLAN OF REORGANIZATION This Second Amended Joint Plan of Reorganization is proposed by Blast Energy Services, Inc., Debtor (“Blast”) and Eagle Domestic Drilling Operations LLC, Debtor (“Eagle”) for reorganization of their financial affairs pursuant to chapter 11 of the Bankruptcy Code.This Second Amended Joint Plan is being filed as required by and pursuant to the terms of the Agreed Order Granting Continuance of Confirmation Hearing entered by the Bankruptcy Court on November 28, 2007 (docket number 759). EXCEPT AS EXPRESSLY SET FORTH BELOW, THIS SECOND AMENDED JOINT PLAN OF REORGANIZATION DOES NOT REPLACE OR MODIFY THE TERMS OF THE FIRST AMENDED JOINT PLAN OF REORGANIZATION FILED SEPTEMBER 11, 2007, AND THE TECHNICAL AMENDMENTS TO THE FIRST AMENDED JOINT PLAN OF REORGANIZATION FILED OCTOBER 5, 2007, AND WHICH HAVE BEEN PREVIOUSLY SUBMITTED TO, AND ACCEPTED BY, THE EAGLE AND BLAST CREDITORS. All capitalized terms not otherwise defined by this Second Amended Joint Plan of Reorganization shall have the meanings ascribed to them in the First Amended Joint Plan of Reorganization. To fully understand the Plan this Second Amended Joint Plan of Reorganization must be read and considered in conjunction with the First Amended Joint Plan of Reorganization and the Technical Amendments to the First Amended Joint Plan of Reorganization. 1. The following Definitions in Article I are deleted in their entirety: Collateral
